Case 6:21-cr-60019-SOH Document1 Filed 06/09/21 Page 1 of 1 PagelD #: 1

US DISTRICT COURT
WESTERN DIST ARKANSAS
FILED
IN THE UNITED STATES DISTRICT COURT JUN 09 2021
WESTERN DISTRICT OF ARKANSAS
HOT SPRINGS DIVISION JAMIE GIANI Clerk
By
UNITED STATES OF AMERICA ) Deputy Clerk
) Case No. lo: 21ICRMIG-C|
vy. )
) 18 U.S.C. § 1703(a)
JEFFERY GLAY TURNER )
INDICTMENT
The Grand Jury Charges:
COUNT ONE

(Delay, Destruction or Opening of Mail by Postal Service Employee)

On or about July 27, 2020, in the Western District of Arkansas, Hot Springs Division, the
defendant, JEFFERY GLAY TURNER, then being a United States Postal Service employee, did
knowingly and unlawfully secrete, destroy, detain, delay and open any package and mail entrusted
to him and which came into his possession, namely; a package containing prescription narcotics,
which was intended to be conveyed by mail and carried and delivered by any carrier and other
employee of the Postal Service and forwarded through and delivered from any post office and

station thereof established by authority of the Postmaster General and the Postal Service.

All in violation of Title 18, United States Code, Section 1703(a).

 

A True Bill. DAVID CLAY FOWLKES

ACTING UNITED STATES ATTORNEY
/s/Grand Jury Foreperson By: q LAWL
Grand Jury Foreperson Kytal. Jenner

Assistant U.S. Attorney
Arkansas Bar No, 2000041
414 Parker Avenue

Fort Smith, AR 72901
Telephone: 479-783-5125

E-mail: Kyra.Jenner@usdgj.gov
